DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-12 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glenn et al. (US 2003/0190804 A1, hereafter Glenn)
As to claims 1, 11 Glenn teaches exposing a substrate surface to a first process condition comprising a first reactive gas and a second reactive gas, exposing the substrate surface to a second process condition comprising the second reactive gas, wherein the first process condition comprises less than a full amount of the second reactive gas for CVD where it describes many different pulsing or gas introduction techniques in paras 0030-43 where each a first or second reactive gas may be continuous or pulsed; simultaneous, near simultaneous or alternating.  For example, Glenn teaches an embodiment where a first reactive gas is ending as a second is beginning (having a small amount of overlap) and subsequently having the second flow by itself.  The overlap allows the precursors to react on the surface but not by CVD in these paragraphs.  Therefore, it would have been obvious to choose the embodiment taught by Glenn where the two process conditions occur as claimed as Glenn teaches the recognized suitability and utility of such.
Glenn further continues that reactive gas combinations, pulse times, durations, delays, etc. are chosen based up desired results such as the stoichiometry of the desired film, geometry of the device being formed, volume of processing chamber, vacuum capabilities etc. (para 0036).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Glenn to include the claimed pulses/reaction conditions by routine experimentation base upon equipment capabilities and desired results.
As to claims 2, 12, the first reactive gas is tungsten hexafluoride (para 0034).
As to claims 4-7, 14-17 Glenn teaches that reactive gas combinations, pulse times, durations, delays, etc. are chosen based up desired results such as the stoichiometry of the desired film, geometry of the device being formed, volume of processing chamber, vacuum capabilities etc. (para 0036).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Glenn to include the claimed pulses/reaction conditions by routine experimentation base upon equipment capabilities and desired results.
As to claims 8 and 18, Glenn teaches varying deposition rates (para 0043) depending on the type of film to be processed and precursors used.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to include the claimed deposition rate, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
As to claims 9 and 19, the process conditions repeat in paras 0030-0043.

Claims 3, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glenn et al. in view of Reisman et al. (US 5112439)
	Glenn teaches the limitations as discussed above but does not include a pulsed flow of the hydrogen as a second reactant (Glenn does teach hydrogen as a nonreactive gas) in the continuous flow of tungsten hexafluoride during the first process condition.  Reisman et al. teaches that pulsing hydrogen during a continuous flow of tungsten hexafluoride (column 4 lines 35-55 and column 6 lines 20-67) in order to control the nucleation of the tungsten film, have lower resistivity and better film quality (column 5 lines 5-35, for example).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to pulse the hydrogen into the continuous flow of tungsten hexafluoride in Glenn as taught by Reisman et al. in order to control the nucleation of the tungsten film, have lower resistivity and better film quality.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11043386. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715